SMITH, Judge.
West Gate appeals from an order of taking in eminent domain, contending that the taking is excessive and unnecessary to the extent that the right of way will be used for a bicycle path on a narrow strip adjacent to the multilane highway. Chapter 74, Florida Statutes (1977). The record indicates that the Department proposes to build a pedestrian walkway on the same strip. The department is authorized to acquire land for public “ways open to travel by the public. . . .” Sections 337.-27(1), 334.03(7), Florida Statutes (1977). The Department thus is empowered to provide public ways for pedestrian and bicycle traffic as well as for automobiles. See also Section 335.065. The record reveals no error in the trial court’s decision that West Gate failed to demonstrate that the Department improperly exercised its statutory power.
AFFIRMED.
BOYER, Acting C. J., and ERVIN, J., concur.